248 S.W.3d 636 (2008)
Adam STEINBRUEGGE, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89914.
Missouri Court of Appeals, Eastern District, Division Two.
March 25, 2008.
Kristina Starke, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jaime Corman, co-counsel, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Adam Steinbruegge (Movant), appeals the circuit court's judgment denying his Rule 24.035 post-conviction relief motion without an evidentiary hearing after Movant pled guilty to felony stealing and accepted a seven-year prison sentence. Movant alleges three points of error, all of which are premised on his assertion that the State's evidence was insufficient to support the charge.
We have reviewed the briefs of the parties and the record on appeal, we conclude that the trial court did not clearly err. Rule 24.035(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a *637 memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).